
	
		I
		111th CONGRESS
		2d Session
		H. R. 5689
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Ms. Giffords (for
			 herself and Mr. Polis of Colorado)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to provide an interest
		  rate cap and other requirements for creditors making covered loans, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Predatory Lending Sunset Act.
		2.Covered
			 lending
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended—
				(1)by redesignating the second section 129 (as
			 so designated by section 201(b) of the Helping Families Save Their Homes Act of
			 2009) as section 129A; and
				(2)by inserting after
			 section 129A, as so redesignated, the following new section:
					
						129B.Covered
				lending
							(a)Maximum interest
				rateThe maximum interest
				rate a creditor may charge on a covered loan shall be the rate equal to an
				annual percentage rate of 36 percent.
							(b)Prohibition on
				using certain means of access for securityIt shall be unlawful for any creditor to
				extend a covered loan with respect to which the creditor uses, as security for
				the obligation or as a condition of extending the credit—
								(1)a check or other
				method of access to a deposit, savings, or other financial account maintained
				by the borrower; or
								(2)the title of a
				vehicle.
								(c)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)Annual
				percentage rateNotwithstanding the manner described in section
				107 for determining the annual percentage rate, the term annual
				percentage rate means all charges payable directly or indirectly
				incident to, ancillary to, or as a condition of the extension of a covered
				loan, including—
									(A)all fees which
				constitute a finance charge; and
									(B)any other
				payments, fees or charges, including but not limited to application, membership
				and administrative fees, compensating a creditor for making the covered
				loan.
									(2)Covered
				loanThe term covered
				loan—
									(A)means a consumer
				credit transaction that—
										(i)is
				unsecured by any interest in the consumer’s personal property;
										(ii)is in an amount
				that does not exceed $3,000 or, in the case of a line of credit, a credit limit
				that does not exceed $3,000;
										(iii)in the case of a
				closed end credit transaction, has a term of 91 days or less; and
										(iv)in the case of an
				open end credit transaction—
											(I)has an
				amortization period of 91 days or less; or
											(II)in the case of a
				line of credit, the amount due in the first 91 days, including finance charges,
				fees, service charges, renewals, credit insurance premiums, and any other
				charge or premium with respect to the extension of credit, exceed 25 percent of
				the credit limit of the line of credit; and
											(B)does not include a
				non-recourse extension of credit—
										(i)extended by a pawn
				broker creditor; and
										(ii)secured by a
				possessory security interest in tangible goods physically delivered by the
				consumer to the pawn broker creditor, for which the consumer does not provide a
				written or electronic promise, order, or authorization to pay, or in any other
				manner authorize a debit of a deposit account, prior to or contemporaneously
				with the disbursement of the original proceeds and the creditor takes no
				security other than the goods and makes no effort to collect the credit.
										(3)CreditorNotwithstanding
				the definition of the term creditor in section 103, the term
				creditor—
									(A)means a person who
				makes or offers covered loans; and
									(B)includes—
										(i)any affiliate of a
				creditor that offers or makes a covered loan, buys a whole or partial interest
				in a covered loan, arranges a covered loan for a third party, or acts as an
				agent for a third party in making a covered loan, regardless of whether
				approval, acceptance, or ratification by the third party is necessary to create
				a legal obligation for the third party; and
										(ii)any other person
				or entity that is engaged in a transaction that is in substance a disguised
				covered loan or a subterfuge for the purpose of avoiding the requirements of
				this
				section.
										.
				(b)Closing the
			 single payment loopholeSection 903(9) of the Electronic Fund
			 Transfer Act (15 U.S.C. 1693a(9)) is amended by striking to recur at
			 substantially regular intervals.
			(c)Remotely created
			 checks prohibitedSection 905
			 of the Electronic Fund Transfer Act (15 U.S.C. 1693c) is amended by adding at
			 the end the following new subsection:
				
					(d)Remotely created
				checks prohibited
						(1)In
				generalNo person shall deposit, pay, obtain payment with respect
				to, or otherwise negotiate a remotely created check.
						(2)Remotely created
				check definedFor purposes of this subsection, the term
				remotely created check means a check that—
							(A)is not created by
				the financial institution that holds the customer account from which the check
				is to be paid; and
							(B)does not bear a signature applied, or
				purported to be applied, by the person from whose account the check is to be
				paid.
							.
			(d)Treatment of
			 State lawNo provision of
			 this Act or any amendment made by this Act shall be construed as—
				(1)preempting any
			 provision of State law, to the extent that such State law provides greater
			 protection to consumers than is provided under such provision;
				(2)preventing any
			 State from enacting any provision of law that provides greater protection to
			 consumers than is provided under such provision;
				(3)authorizing
			 covered loans to be made in a State where they are otherwise not permitted
			 under State law; or
				(4)authorizing an
			 extension of credit at an annual percentage rate that would be prohibited by
			 applicable State law.
				(e)Unenforceability
			 of contractsNo contract made
			 in violation of this Act or any amendment made by this Act may be enforced with
			 respect to any consumer.
			(f)DefinitionsFor purposes of this Act, the terms
			 consumer and covered loan shall have the meaning
			 given those terms under the Truth in Lending Act.
			(g)Clerical
			 amendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is amended by inserting
			 after section 129 the follow new items:
				
					
						129A. Duty of servicers of residential
				mortgages.
						129B. Covered
				lending.
					
					.
			(h)Effective
			 dateThe amendments made by
			 this Act shall take effect at the end of the 180-day period beginning on the
			 date of the enactment of this Act and shall apply to all covered loans
			 initiated on or after such date.
			
